MEMORANDUM OPINION
                                        No. 04-11-00500-CR

                                          Amy JOHNSON,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2001CR1465A
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 23, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                              PER CURIAM


DO NOT PUBLISH